internal_revenue_service number info release date index number ---------------- ------------------------- ----------------------------- in re department of the treasury washington dc person to contact -------------- id no ----------- telephone number --------------------- refer reply to cc psi b07 - genin-104027-04 date date dear ------------------- this letter responds to your letter dated date in which you requested information about the disabled_access_credit under sec_44 of the internal_revenue_code code and the architectural and transportation barrier removal deduction under sec_190 of the code the following general information is provided to you pursuant to section dollar_figure of revproc_2004_4 2004_1_irb_1 this information is advisory only and has no binding effect on the internal_revenue_service disabled_access_credit in congress passed the americans with disabilities act ada u s c the ada is a remedial statute designed to eliminate discrimination against the disabled at places of public accommodation such as restaurants hotels and offices of accountants or lawyers the ada provides that a n o individual shall be discriminated against on the basis of disability in the full and equal enjoyment of the goods services facilities privileges advantages or accommodations of any place of public accommodation by a person who owns leases or leases to or operates a place of public accommodation discrimination by the owner of a place of public accommodation includes aa failure to remove architectural barriers and communication barriers that are structural in nature in existing facilities and transportation barriers in existing vehicles where such removal is readily achievable u s c ' in passing the ada congress was concerned that the ada s requirements would impose a severe financial burden on small businesses the disabled_access_credit under sec_44 was enacted to help ease the cost to certain small businesses of complying with the ada sec_44 of the code provides that an eligible_small_business may claim a credit equal to percent of the eligible_access_expenditures for the taxable_year that exceed dollar_figure but do not exceed dollar_figure therefore the maximum credit allowed to an eligible_small_business for a taxable_year is dollar_figure sec_44 defines aeligible small_business as any person if either a the gross_receipts of such person for the preceding_taxable_year did not exceed dollar_figure or b such person employed not more than full-time employees during the preceding_taxable_year sec_44 generally defines aeligible access expenditures as amounts paid_or_incurred by an eligible_small_business for the purpose of enabling such eligible_small_business to comply with the applicable_requirements under the ada we have enclosed a copy of sec_44 for your information architectural and transportation barrier removal deduction sec_190 provides that a taxpayer may elect to treat qualified architectural and transportation barrier removal expenses that are paid_or_incurred during the taxable_year as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction the maximum deduction allowed to a taxpayer for any taxable_year is dollar_figure sec_190 sec_190 defines the term aarchitectural and transportation barrier removal expenses as an expenditure for the purpose of making any facility or public_transportation_vehicle owned or leased by the taxpayer for use in connection with his trade_or_business more accessible to and usable by handicapped and elderly individuals sec_1_190-2 of the income_tax regulations provides a detailed definition of aqualified architectural_and_transportation_barrier_removal_expense no deduction under sec_190 is allowed for the amount of the disabled_access_credit determined under sec_44 sec_44 we have enclosed a copy of sec_190 and its underlying regulations for your information we hope that this information is helpful to you if you have any additional questions you may contact me ------------------------ sincerely s leslie h finlow chief branch associate chief_counsel passthroughs and special industries
